DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 07/25/2022. Claims 1-12 are currently pending. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 07/25/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,632,637 to Traudt (Traudt) in view of US Patent Application Publication 2010/0158687 to Dawson et al. (Dawson).
In Reference to Claim 1
Traudt discloses a method for controlling a wind turbine (Fig. 1: 20; Abstract: such as control folding of the wind turbine), the wind turbine comprising a tower (22), at least one nacelle (26, with attached components, for instance) mounted on the tower via a yaw system (col 4, ll 32-34: as being rotatable about vertical axis), a hub (34) mounted rotatably on each nacelle (34 rotatable via shaft 28), each hub (34 for instance) comprising a blade carrying structure (56), and one or more wind turbine blades (58), each wind turbine blade being connected to the blade carrying structure via a hinge at a hinge position of the wind turbine blade (Fig. 4: hinge 84 for instance), each wind turbine blade thereby being arranged to perform pivot movements relative to the blade carrying structure (as seen in Fig. 4) between a minimum pivot angle and a maximum pivot angle (Fig. 1 not pivoted as seen in for instance and Fig. 4 pivoted towards the horizontal).
Traudt does not teach “… the method comprising the steps of: receiving a maximum noise level value representing a maximum allowable noise to be generated by the wind turbine, deriving an optimal pair of tip speed for the wind turbine and rotational speed of the wind turbine, based on the received maximum noise level value, and adjusting the pivot angle of the wind turbine blades to a pivot angle which results in the derived optimal pair of tip speed and rotational speed ….”
Traudt does further teach, however, that the one or more turbine blades pivot in order control the speed of the wind turbine (col 3, ll 45-50).
Dawson is related to a method for controlling a wind turbine by reducing diameter of the turbine rotor (abstract: i.e. such as adjusting length of the rotor blades to avoid noise), as the claimed invention, and teaches the method comprising the steps of receiving a maximum noise level value representing a maximum allowable noise to be generated by the wind turbine ([0034] towards end: a setpoint noise level for instance), deriving an optimal pair of tip speed for the wind turbine and rotational speed of the wind turbine ([0034]: adjustments made relative to identified condition of length/diameter which is directly related to tip speed and condition of rotational speed), based on the received maximum noise level value ([0034]: adjustments made relative to setpoint noise level), and adjusting the length of the wind turbine blades to a length which results in the derived optimal pair of tip speed and rotational speed ([0034]: such as reducing length or the slowing of the rotor to reduce tip speed and thus reducing noise levels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Traudt where the method comprises the steps of receiving a maximum noise level value representing a maximum allowable noise to be generated by the wind turbine, deriving an optimal pair of tip speed for the wind turbine and rotational speed of the wind turbine, based on the received maximum noise level value, and adjusting the pivot angle of the wind turbine blades (i.e. which relates to reduction in diameter of the rotor and related to reduction of length of Dawson) to a pivot angle which results in the derived optimal pair of tip speed and rotational speed, as taught by Dawson, so as to control the wind turbine of Traudt for noise and possibly avoid noise violations or complaints in densely populated areas the wind turbine may be operated in (Dawson: [0033]) and doing so by reducing the diameter of the wind turbine rotor in reducing length of the blades as taught by Dawson (Dawson: [0034]) which is analogous to the reduction of diameter of the rotor by pivoting the blades as in Traudt both which can reduce speed of the rotor. 
In Reference to Claim 2
Traudt, as modified by Dawson, discloses the method according to claim 1, wherein the step of deriving an optimal pair of tip speed for the wind turbine and rotational speed of the wind turbine comprises the steps of: deriving a tip speed reference for the wind turbine (Dawson [0034]: adjustments made relative to identified condition of length or diameter which is directly related to tip speed and condition of rotational speed), based on the maximum noise level (Dawson [0034]: adjustments made relative to setpoint noise level), and deriving an optimal pair of rotor diameter (Dawson [0034]: condition of blade lengths that relates to rotor diameter for instance) and rotational speed of the wind turbine (Dawson [0034]: condition of rotational speed for instance) which results in a tip speed of the wind turbine which is equal to the derived tip speed reference (Dawson [0034]: adjustments being made to reduce tip speed including slowing rotational speed), and wherein the step of adjusting the pivot angle of the wind turbine blades comprises adjusting the pivot angle of the wind turbine blades to a pivot angle which results in the derived rotor diameter (Dawson [0034]: adjusting based on blade lengths which relate to diameter which is also related to the pivoting in Traudt).
In Reference to Claim 4
Traudt, as modified by Dawson, discloses the method according to claim 1, wherein the step of deriving an optimal pair of tip speed and rotational speed of the wind turbine (Dawson [0034]: adjustments made relative to identified condition of length or diameter which is directly related to tip speed and condition of rotational speed) comprises maximizing a power production of the wind turbine (Dawson [0028]: maximizing power for instance).
In Reference to Claim 7
Traudt, as modified by Dawson, discloses the method according to claim 1, further comprising the step of adjusting a generator torque of the wind turbine (Dawson [0034]: such as slowing the rotor) in order to reach the derived optimal pair of tip speed and rotational speed (Dawson [0034]: adjustments made relative to identified condition of length or diameter which is directly related to tip speed and condition of rotational speed).
In Reference to Claim 8
Traudt, as modified by Dawson, discloses the method according to claim 1, wherein the maximum noise level value is received from a central controller (Dawson [0034]: such as control system 510 for instance).

Claim(s) 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,632,637 to Traudt (Traudt) in view of US Patent Application Publication 2010/0158687 to Dawson et al. (Dawson) as applied to claim 2 above, and further in view of US Patent Application Publication 2011/0211957 to Folsom et al. (Folsom).
In Reference to Claim 3
Traudt, as modified by Dawson, discloses the method according to claim 2, wherein the step of deriving an optimal pair of rotor diameter (Dawson [0034]: condition of blade lengths that relates to rotor diameter for instance) and rotational speed of the wind turbine (Dawson [0034]: condition of rotational speed for instance) comprises deriving a rotor diameter which results in a tip speed of the wind turbine which is equal to the derived tip speed reference (Dawson [0034]: adjustments being made to reduce tip speed) but does not explicitly teach “… given that the current rotational speed of the wind turbine is maintained ….”
Folsom is related to a method for controlling a wind turbine by reducing diameter of the turbine rotor (abstract: i.e. such as folding the blades), as the claimed invention, and teaches controlling the rotor blades by pivoting ([0009]: folding for instance) and given that the current rotational speed of the wind turbine is maintained ([0009]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Traudt, in reducing noise levels (as outlined above), also given that the current rotational speed of the wind turbine is maintained, as taught by Folsom, so as to produce safe and reliable power harnessed from wind turbine by maintaining constant rotational speed (Folsom: [0003], [0004]).
In Reference to Claim 5
Traudt, as modified by Dawson, discloses the method according to claim 1, further comprising the step of applying a biasing force to the wind turbine blades which biases the wind turbine blades towards a position defining a minimum pivot angle (Traudt Fig. 3: using spring 138 and wind for instance), but does not explicitly teach “… wherein the step of adjusting the pivot angle of the wind turbine blades comprises adjusting the biasing force applied to the wind turbine blades ....”
Folsom is related to a method for controlling a wind turbine by reducing diameter of the turbine rotor (abstract: i.e. such as folding the blade), as the claimed invention, and teaches wherein a step of adjusting a pivot angle of the wind turbine blades ([0011]) comprises adjusting a biasing force applied to the wind turbine blades ([0069], [0070]: such as using magnets for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Traudt wherein the step of adjusting the pivot angle of the wind turbine blades comprises adjusting the biasing force applied to the wind turbine blades, as taught by Folsom, so as to operate the wind turbine of Traudt at a substantially constant speed in varying wind conditions (Folsom: [0070]).
In Reference to Claim 6
Traudt, as modified by Dawson, discloses the method according to claim 1, except explicitly, “… wherein the step of adjusting the pivot angle of the wind turbine blades comprises adjusting a force applied to the wind turbine blades which causes the wind turbine blades to move towards a position which increases the pivot angle ….”
Folsom is related to a method for controlling a wind turbine by reducing diameter of the turbine rotor (abstract: i.e. such as folding the blade), as the claimed invention, and teaches wherein a step of adjusting a pivot angle of the wind turbine blades comprises adjusting a force applied to the wind turbine blades which causes the wind turbine blades to move towards a position which increases the pivot angle ([0069], [0070]: such as using magnets for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Traudt wherein the step of adjusting the pivot angle of the wind turbine blades comprises adjusting a force applied to the wind turbine blades which causes the wind turbine blades to move towards a position which increases the pivot angle, as taught by Folsom, so as to operate the wind turbine of Traudt at a substantially constant speed in varying wind conditions (Folsom: [0070]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show  pivotable portions of wind turbine blades, extendable or retractable portions of a wind turbine blades and controlling the pivoting or extending of blade portions for power management, safety and noise reduction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745